            Case 7:21-cv-04916-VB Document 13 Filed 06/14/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
THE BOARD OF MANAGERS OF THE                                   :
LANDING AT DOBBS FERRY CONDOMINIUM :
AS SUCCESSOR IN INTEREST TO THE                                :
LANDING AT DOBBS FERRY HOMEOWNERS :
ASSOCIATION, and on behalf of all unit owners, :                   ORDER REMANDING CASE
both collectively and individually,                            :
                                    Plaintiff,                 :   21 CV 4916 (VB)
                                                               :
v.                                                             :
                                                               :
THE VILLAGE OF DOBBS FERRY,                                    :
                                    Defendant.                 :
---------------------------------------------------------------x

        Plaintiff commenced this action on March 22, 2021, in Supreme Court, Westchester

County, by filing a Summons with Notice. See CPLR 305(b). In pertinent part, the notice states:

        The claim arose as a result of the negligence, carelessness, recklessness, and/or willful
        wonton and intentional acts of the Village . . . in failing to abide by the terms of the
        Conservation Easement, and in violating, and/or disregarding the constitutions, laws,
        statutes, rules and ordinances of the United States, the State of New York, and the Village
        of Dobbs Ferry.
(Doc. #6-1, at 3) (emphasis added). Defendant was served with the Summons with Notice on

March 24, 2021. (Doc. #11, Exh. B). Defendant timely demanded that plaintiff file a formal

complaint pursuant to CPLR § 3012(b), and, after the parties agreed to an extension, plaintiff did

so on May 18, 2021. On June 3, 2021, defendant filed the notice of removal, removing the

action to this Court based on federal question jurisdiction. See 28 U.S.C. § 1331.

        By letter-motion dated June 4, 2021, which the Court construed as a motion to remand,

plaintiff contested the timeliness of the removal. (Doc. #11). The gist of plaintiff’s motion is

that the notice of removal was filed more than 30 days after defendant’s receipt of the initial

pleading—the Summons with Notice—from which it could have been ascertained that the case

was removable, and thus the removal was untimely. See 28 U.S.C. § 1446(b).


                                                         1
           Case 7:21-cv-04916-VB Document 13 Filed 06/14/21 Page 2 of 3




       In response, defendant argues that removal was timely because the notice of removal was

filed less than 30 days after defendant was served with the complaint, which is when it first

became apparent to defendant that the action was removable. Specifically, defendant contends

that removal was not ascertainable from the Summons with Notice, because that pleading “did

not assert federal causes of action or claims under any specific federal Constitutional provisions,

statutes, or acts,” and therefore “it did not trigger the Village’s clock to remove the matter.”

(Doc. #12).

       Plaintiff is right and defendant is wrong.

       First, CPLR 305(b) requires only that the notice attached to the summons state “the

nature of the action and the relief sought”; it does not require that a plaintiff assert claims under

specific Constitutional provisions, statutes, or acts. More importantly, for purposes of triggering

the 30-day removal clock, the only question is whether the notice contains information from

which a defendant may intelligently ascertain that the case is removable. See Whitaker v.

American Telecasting, Inc., 261 F.3d 196, 205-06 (2d Cir. 2001).

       The Summons with Notice in this case clearly provides information from which

defendant could have intelligently ascertained removability. The notice explicitly states that

plaintiff’s claim arises out of acts of the Village of Dobbs Ferry that allegedly violated the

Constitution and laws of the United States. Thus, the Summons with Notice provides the

necessary information to support removal based on federal question jurisdiction. See 28 U.S.C.

§ 1331 (“The district courts shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States.”) (emphasis added). Oddly, defendant

contends that even though the Summons with Notice says the claim arises out of violations of

federal law, plaintiff’s failure to identify a specific federal Constitutional provision or statute



                                                    2
           Case 7:21-cv-04916-VB Document 13 Filed 06/14/21 Page 3 of 3




“suggested to the Village that the Plaintiff did not actually intend to assert federal causes of

action or claims under federal law.” In other words, defendant says it failed to “ascertain” that

the action was removable. But the fact that defendant failed to ascertain removability does not

mean removability was not ascertainable. Certainly, it was. Therefore, removal was untimely.

       Because this matter was resolved expeditiously without formal motion practice, and

because there is no reason to believe defendant acted with an improper purpose in removing the

action to federal court, the Court, in an exercise of its discretion, declines to require defendant to

pay the costs and expenses plaintiff incurred as a result of the removal. See 28 U.S.C. §

1447(c).

                                          CONCLUSION

       Plaintiff’s motion to remand is GRANTED.

       The Clerk is instructed to remand this case to Supreme Court, Westchester County, and

close the case.

Dated: June 14, 2021
       White Plains, NY
                                               SO ORDERED:



                                               ____________________________
                                               Vincent L. Briccetti
                                               United States District Judge




                                                  3
